Opinion by
Keefe, J.
It was stipulated that certain items of the merchandise consist of cheese similar in all material respects to that the subject of Scaramelli v. United States (9 Cust. Ct..270, C. D. 706), Abstract 42146, and Abstract 48269. In accordance therewith it was held that an allowance óf 2}i percent should have been made in the weight of the cheese by the collector in computing the duty thereon to compensate for the weight of the inedible coverings on the outside of the cheese. The protests were sustained to this extent.